 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LARRY LLOYD,
                                                           CASE NO. 3:18-CV-06038-RBL-DWC
11                              Plaintiff,
                                                           ORDER
12               v.

13      SHAWN BUZELL, et al.,

14                              Defendants.

15
            The District Court has referred this action, filed pursuant to 42 U.S.C. § 1983, to United
16
     States Magistrate Judge David W. Christel. In the Complaint, Plaintiff alleges Defendants
17
     violated his Eighth and Fourteenth Amendment rights. Dkt. 6. On March 13, 2019, Defendants
18
     filed a Motion to Dismiss and a Motion to Stay Discovery. Dkt. 19, 20. Plaintiff filed a Notice of
19
     Change of Address on March 20, 2019. Dkt. 23. The Motions were re-served on Plaintiff at his
20
     new address and Plaintiff was given an extension of time, until May 28, 2019, to respond to the
21
     Motions. Dkt. 25-29. Plaintiff has not filed a response to the Motions. Plaintiff has also not taken
22
     any action in this case since March 20, 2019.
23

24


     ORDER - 1
 1          I.      Status Update

 2          As Plaintiff has failed to respond to the Motions or take any other action in this case, the

 3 Court directs Plaintiff to: (1) provide a status update informing the Court whether he wishes to

 4 proceed with this action and (2) file a response to the Motion to Dismiss.

 5          If Plaintiff fails to respond to this Order on or before July 26, 2019, the Court will

 6 recommend dismissal of this action. If Plaintiff files a response to the Motion to Dismiss,

 7 Defendants may file a supplemental reply on or before August 2, 2019.

 8          II.     Stay of Discovery

 9          Defendants filed a Motion to Stay Discovery Until Resolution of Pending Dispositive

10 Motion. Dkt. 20. The Court has broad discretionary powers to control discovery. Little v. City of

11 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). A court may relieve a party of the burdens of

12 discovery while a dispositive motion is pending. See Seattle Times Co. v. Rhinehart, 467 U.S. 20,

13 36 (1984); DiMartini v. Ferrin, 889 F.2d 922, 926 (9th Cir. 1989), amended at 906 F.2d 465 (9th

14 Cir. 1990); see also Ministerio Roca Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D. 500, 506

15 (D. Nev. 2013) (permitting a stay of discovery where a pending dispositive motion is (1)

16 “potentially dispositive of the entire case or at least dispositive of the issue on which discovery is

17 sought” and (2) can be decided without additional discovery). Where discovery will not affect

18 the 12(b) decision, staying discovery ensures a defendant’s motion is properly addressed and

19 advances “the goals of efficiency for the court and litigants.” Little, 863 F.2d at 685.

20          Defendants have moved for dismissal of this case pursuant to Rule 12(b). See Dkt. 19.

21 The Motion to Dismiss may result in an amended complaint or dismissal of the entire action and

22 can be decided without additional discovery. Further, the Court finds a stay would advance the

23

24


     ORDER - 2
 1 efficiency for the Court and the litigants. Therefore, Defendants’ Motion to Stay Discovery (Dkt.

 2 20) is granted. Discovery is stayed in this case until resolution of the Motion to Dismiss.

 3          III.   Conclusion

 4          In summation, Plaintiff is directed to file a status update and response to the Motion to

 5 Dismiss on or before July 26, 2019. If Plaintiff files a response to the Motion to Dismiss,

 6 Defendants may file a supplemental reply on or before August 2, 2019.

 7          Defendants’ Motion to Stay Discovery (Dkt. 20) is granted.

 8          The Court directs the Clerk to re-note the Motion to Dismiss (Dkt. 19) for the Court’s

 9 consideration on August 2, 2019. The Court also directs the Clerk to send a copy of the Motion

10 to Dismiss (Dkt. 19) to Plaintiff with this Order.

11          Dated this 27th day of June, 2019.


                                                          A
12

13
                                                          David W. Christel
14                                                        United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
